Citation Nr: 1136811	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  08-12 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for left knee disability, to include arthritis.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel




INTRODUCTION

The Veteran served on active duty from June 1975 to September 1979.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

When this case was previously before the Board in January 2010, it was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that the claim for service connection for a left knee disability, to include arthritis, requires additional development.  

In response to a request by VA, in April 2010 the Veteran submitted a VA Form 21-4142 for Dr. D.J.T.  After VA requested records, Dr. D.J.T. submitted treatment records for the Veteran dated from November 2009 to August 2010.  

In August 2011, the Veteran informed VA that Dr. D.J.T. had replaced his left knee in March 2011.  Up to date treatment records from Dr. D.J.T. would be relevant to the Veteran's claim, particularly since a June 2011 supplemental statement of the case (SSOC) commented that Dr. D.J.T.'s records showed no treatment for a chronic left knee condition.  As the Veteran's prior VA Form 21-4142 for Dr. D.J.T. was dated in April 2010, it has expired and the Veteran would need to submit a new authorization and consent.  

Turning to the Veteran's claimed bilateral carpal tunnel syndrome, in the body of the January 2010 remand the Board commented that the Veteran had postponed a scheduled hearing before the Board, in part to arrange transportation to Washington D.C.  The Board noted that the Veteran resided in Columbus, Ohio, and might prefer to have a Board hearing at a local VA office.  The Board stated that the RO should ascertain the location and type of hearing that the Veteran wanted.  In an action paragraph, the Board requested that VA again inform the Veteran of his right to have a hearing before a Veterans Law Judge of the Board at a local RO (Travel Board hearing or via videoconference), or in Washington D.C., and schedule a hearing if the Veteran elected to have a Travel Board hearing at the local RO, or a Board hearing via videoconference from the local RO.

A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  See also Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, the Board has carefully reviewed all post-remand VA correspondence to the Veteran, and determined that VA failed to inform the Veteran of his right to have a hearing before the Board at the RO or in Washington, D.C.  The Board accordingly finds that VA failed to even substantially comply with the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Because the Board's January 2010 instructions were not complied with on remand, this issue is not ready for appellate review and must be remanded for compliance with the prior remand.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization, obtain from Dr. D.J.T. all treatment records pertaining to the Veteran, including those dated after August 2010 and those related to a total left knee replacement.

2.  Then, readjudicate the Veteran's claim for service connection for a left knee disability, to include arthritis, addressing all evidence received since the June 2011 SSOC.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  

3.  Inform the Veteran of his right to have a hearing before a Veterans Law Judge of the Board at a local RO (Travel Board hearing or via videoconference), or in Washington D.C.  If the Veteran elects to have a Travel Board hearing at the local RO, or a Board hearing via videoconference from the local RO, such Board hearing should be scheduled.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


